Rothrock, J.
— The question presented by this appeal is whether the evidence introduced by the plaintiff was sufficient to warrant a jury in finding a verdict for him. In other words, was there such a want of evidence of fraud, practiced by the defendant, as to authorize the court to interfere, and direct the jury to find a verdict for the defendant % It appears from the evidence that one A. W. Bronson was, at the time of the transaction complained of, the secretary and general manager of the defendant company. The plaintiff was seeking the investment of his money, and had taken some mortgage loans of the defendant. Wellman made a written application to Bronson for the loan. Upon its face this application is in due form; all of the answers to questions appear to be fairly and honestly made; and Wellman, who made answers to the questions, was duly sworn to the application by said Bronson, who was a notary public. One of the questions, and the answer thereto, in the application, is as follows : “What is the cash value of the land per acre \ A. Thirty dollars.” All of the other questions and answers as to the improvements, the number of acres in cultivation, etc., indicate that the farm wras a desirable tract of land, and that it was first-class security for a loan of eight hundred dollars. The evidence tended to show that the plaintiff took the loan upon the faith of this application, and the representation of the vice-president of the defendant company that the land was good land; *14and the plaintiff testified, as a witness, that he took the loan on the representation that it was good land, and upon the application. It is quite plain that any general representation made by the vice-president as to the land being good -land would not,' under well-established rules of law, amount to a fraud ; for there is no evidence that the vice-president knew that the application was a fraud, and his representation as to the quality of the land was a mere general commendation of quality, which is regarded as matter of opinion, and not the fraudulent representation of a fact. The evidence shows that the land was of the value of from two to three dollars per acre. Now, if Bronson, the general manager of the company, took this application in good faith, and did not know that the answers to the questions therein were untrue, the ruling of the court in. taking the case from the jury was undoubtedly correct. But there was evidence tending at least to show that he knew that the answers were not true.
Wellman, who; made the application for the loan, was a witness upon the' trial for the plaintiff. He testi-. tied in his examination in chief to the value of the land as follows: “I think Bronson inquired how-we-would appraise the land ; and, as I applied for' an eight hun-. dred dollar loan, and wanted that much on the .land, it had to be appraised at about thirty dollars an acre. He told me, and we talked the matter over, and they wanted to know what it would be worth at the expiration of the loan. I told them I supposed it would be worth as much as land in eastern Iowa now is in five years. He said that was á good way. to appraise.it. Thirty, dollars an acre-was put in the application as an estimate of what the land would be worth in five years from that .time. Mr. Bronson had my word at that time as to what, this land had actually cost. He might have had other information. I explained to Mr. Bronson that my brother and I were in partnership,, and .that he (my brother) held the title; but I had purchased this land of my brother, and had to make this; loan to pay ■ for it. I told Bronson .my brother had paid four *15hundred and fifty dollars for the bond for a deed to this land. Don’t think anything further was said on the value of the land. I could’t find appraisers at the time, —no one in the city that I was acquainted with. Think Bronson said they would appraise land themselves, or get appraisers, or one appraiser, at least.” In his cross-examination he testified as follows: “I did not state to him the land was worth thirty dollars. They asked what the land would be worth in five years. I said it ought to be worth as much as land in eastern Iowa is now. I made no statement as to the value of the land. They wanted to know what land was worth in eastern Iowa, and I said thirty dollars per acre. I made no statement at time of making this application as to value of the land at that time. I supposed the land was to be appraised at its value five years from time of making the loan. That was what we talked. I gave them thirty dollars per acre, or the value five years from now.” Now, it is true that representations as to the value of property cannot ordinarily be made the basis for the recovery of damages for fraud and deceit. This is the general rule. Bell v. Byerson, 11 Iowa, 233; Longshore v. Jack, 30 Iowa, 298; Dawson v. Graham, 48 Iowa, 378; Hoffman v. Wilhelm, 68 Iowa, 510. But the evidence shows that there was not a mere sale of the mortgage and notes by the defendant to the plaintiff ; that is, it was the business, in part, of the defendant, to make these loans, take the securities, and negotiate them to persons like the plaintiff, who had money to invest. The application for this loan recites that the defendant is the agent of Wellman to procure the loan from some other person, persons or corporation. This business is well understood by the public, and reliance is placed by investors upon these applications; and, as long as these loan agencies act in good faith, investors ought not to complain if the security sometimes is inadequate, and loss results. But these applications, and sworn answers to questions, and appraisements of the property, are'made for the very purpose of putting into the hands of investors reliable information as to the *16value of the security for the money loaned. If it were known to be the fact that these papers are prepared as Wellman testifies this application was made, loan agencies might as well cease to do business, because the public could place no confidence in them. It must be understood that we do not determine whether Wellman told the truth in his sworn application for the loan or in his testimony as a witness. That was a question for the jury, and not for this court, nor the district court, to determine. By his testimony given upon the trial, he confessed, in effect, that he and the general manager of the company were both parties to a scheme to defraud whoever might be induced to place reliance upon this written application. It was more than a mere general declaration of the value of the property, based upon the opinion of either Wellman or the general manager. It was the deliberate preparation of a statement for the information of persons seeking to invest money, and upon which they were invited to rely, without an examination of the land. We think that the defendant should have been required to introduce its evidence, and the jury should have been permitted to pass upon the question of fraud.
Reversed.